                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     LESTER B. PRATT,                                   Case No. 18-cv-01192-HSG
                                   7                    Plaintiff,                          ORDER TO SHOW CAUSE
                                   8             v.

                                   9     COMMISSIONER OF SOCIAL
                                         SECURITY,
                                  10
                                                        Defendant.
                                  11

                                  12          Plaintiff filed this Social Security review action on February 23, 2018. Dkt. No. 1.
Northern District of California
 United States District Court




                                  13   Defendant filed the answer on May 24, 2018 and lodged the administrative record on June 1,

                                  14   2018. Dkt. Nos. 5, 6. Plaintiff’s deadline for filing a motion for summary judgment or for remand

                                  15   was June 21, 2018. See Dkt. No. 3 (deadline to file is within 28 days of service of defendant’s

                                  16   answer). To date, Plaintiff has not filed a motion for summary judgment or for remand, or filed

                                  17   any other pleadings indicating that he intends to continue prosecuting this action.

                                  18          Federal Rule of Civil Procedure 41(b) provides that where a “plaintiff fails to prosecute or

                                  19   to comply with these rules or a court order, a defendant may move to dismiss the action or any

                                  20   claim against it.” Fed. R. Civ. P. 41(b). The Court may also sua sponte dismiss a case for lack of

                                  21   prosecution. Link v. Wabash R. Co., 370 U.S. 626, 630-31 (1962). Accordingly, Plaintiff is

                                  22   ordered TO SHOW CAUSE why this case should not be dismissed for failure to prosecute.

                                  23   Plaintiff must file a statement of no more than two pages by May 27, 2019 explaining why the

                                  24   case should not be dismissed in light of the facts described above.

                                  25           IT IS SO ORDERED.

                                  26   Dated: 5/10/2019

                                  27                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  28                                                   United States District Judge
